Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
                                                             DETAILED ACTION 
This is in response to the communication filed on 12/23/2020. Claims 1-20 are pending in the application.  Claims 1-20 are rejected. 

        Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

                                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims   1, 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0314299 A1 (hereinafter Almer) in view of US 2007/0123307 A1 (hereinafter Adams et al)
Regarding claim 1,  Almer teaches an apparatus  (note para. [0082], [0085]: mobile device) comprising: 
a computing device (note figure 1. 10; and para. [0082], [0085]: mobile device/ smartphone) having securing communication resources, the computing device configured to: 
maintain a first operating environment including a first virtual machine  (note para. [0021], [0032]: virtual driver; hypervisor type 1) that monitors a first set of resources of the computing device (note figure 1: set of applications in ; para. [0034], [0068] - [0069]: application partitions); 
maintain a second operating environment including a second virtual machine  (note para. [0021], [0024]: hypervisor type 2) that monitors a set of secure resources of the computing device, including a communication interface between a voice messaging application
 manage, via a system-on-chip (SoC) of the computing device (note para. [0082]: SoC), switches between the first operating environment and the second operating environment (note para. [0068]: the mobile user can switch between applications belonging to the same or different partitions.  Incoming phone calls and alert messages are presented to the mobile user in whatever partition  is active at that given time; also see para. [0075], [0077])
Almer fails to teach expressly secure resources of the computing device, including a speaker, and a microphone.
However, Adams et al teaches secure resources of the computing device, including a speaker, and a microphone (note figure 3.334 and 3.336; and para. [0052], [0060]: communication device including speaker and microphone)
Adams et al  and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Almer apparatus   to further include the features of secure resources of the computing device, including a speaker, and a microphone taught by Adams et al   reference since such arrangement would be normally desirable for a voice communication device to function efficiently (note Adams et al; para. [0052])
Regarding claim 8, Almer teaches a method for securing communication resources of a computing device (note para. [0082], [0085]: mobile device), comprising:
maintaining, by the computing device (note para. [0082], [0085]: mobile device), a first operating environment that monitors a first set of resources of the computing device (note figure 1: set of applications in ; para. [0034], [0068] - [0069]: application partitions);
maintaining, by the computing device, a second operating environment that monitors a set of secure resources of the computing device comprising a communication interface between a voice messaging application, 


sending the one or more audio messaging packets to the first operating environment (note para. [0034], [0068], [0082]: messaging/ call applications in separate partitions);

sending, from the first operating environment, an LTE wireless communication comprising the one or more audio messaging packets to a remote management platform (note para. [0082]: LTE communication engine)
Almer fails to teach expressly computing device comprising a speaker, and a microphone;  receiving, by the second operating environment, an audio input via the microphone; parsing, by the voice messaging application, the audio input into one or more audio messaging packets; and encoding, by the first operating environment, the one or more audio messaging packets.
However, Adams et al teaches computing device comprising a speaker, and a microphone (note figure 3.334 and 3.336; and para. [0052], [0060]: communication device including speaker and microphone); receiving, by the second operating environment, an audio input via the microphone (note para.[0058], [0060], [0062]); parsing, by the voice messaging application, the audio input into one or more audio messaging packets (note para. [0038]: parsing of messages); and encoding, by the first operating environment, the one or more audio messaging packets (note para. [0038], [0058]: encoding of  voice messages)
Adams et al  and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Almer apparatus   to further include the features of receiving, by the second operating environment, an audio input via the microphone; parsing, by the voice messaging application, the audio input into one or more audio messaging packets; and encoding, by the first operating environment, the one or more audio messaging packets taught by Adams et al   reference since such arrangement would  provide users with an improved mechanism for transmitting/ receiving audio messages securely (note Adams et al; para. [0026], [0032])
Regarding claim 15, Almer teaches a memory device storing instructions (note para. [0053]: memory storing instructions)  that, when executed by one or more processors, perform a method for securing communication resources of a computing device (note para. [0082], [0085]: mobile device) comprising:
maintaining, by the computing device, a first operating environment that monitors a first set of resources of the computing device (note figure 1: set of applications in ; para. [0034], [0068] - [0069]: application partitions);
maintaining, by the computing device, a second operating environment that monitors a set of secure resources of the computing device comprising a communication interface between a voice messaging application (note para. [0021], [0024]: hypervisor type 2; also  para. [0034], [0068], [0082]: messaging/ call applications in separate partitions), 
receiving, by the first operating environment, an LTE wireless communication comprising an audio messaging packet (note para. [0082]: LTE communication engine);
sending the audio messaging packet from the first operating environment to the second operating environment (note para.[0058], [0060], [0062]);
Almer  fails to teach expressly computing device comprising a speaker, and a microphone; and decoding, by the voice messaging application, the audio messaging packet; and playing, by the speaker, the decoded audio messaging packet.
However, Adams et al teaches computing device comprising a speaker, and a microphone (note figure 3.334 and 3.336; and para. [0052], [0060]: communication device including speaker and microphone); and decoding, by the voice messaging application, the audio messaging packet (note para. [0021], [0058]: decoding of voce message); and playing, by the speaker, the decoded audio messaging packet (note para. [0021], [0058])
Adams et al  and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Almer apparatus   to further include the features of decoding, by the voice messaging application, the audio messaging packet; and playing, by the speaker, the decoded audio messaging packet taught by Adams et al   reference since such arrangement would  provide users with an efficient mechanism for retrieving and playing the received encoded audio messages (note Adams et al; para. [0058])

Claims  3, 5, 7, 16 and 20 are rejected under 35 U.S.C. 103 as being obvious over US Almer   in view of Adams et al further in view of  US 2017/0317832 A1 (hereinafter Surdu)
Regarding claim 3, Almer teaches the apparatus of claim 1, wherein the first and second operating environments are partitioned by the SoC 
Modified Adams et al- Almer  apparatus fails to teach expressly a secure monitor that manages the switches between the first operating environment and the second operating environment.
 However, Surdu teaches a secure monitor  (note para. [0018], [0035]: secure monitor) that manages the switches between the first operating environment and the second operating environment (note para. [0043], [0044]: switching between operating systems/ OS)
Surdu and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Adams et al- Almer   apparatus   to include the features of a secure monitor that manages the switches between the first operating environment and the second operating environment taught by Surdu reference since such arrangement would  provide users with an efficient mechanism for securely monitoring various applications running in  different data partitions/ execution mode  of a communication device (note Surdu; para. [0035], [0043])
Regarding claim 5, it is rejected applying as same motivation and rationale applied above rejecting claim 3, furthermore, Surdu teaches the apparatus wherein the secure monitor allows the second operating environment to access the first operating environment upon one or more operations comprising: an interrupt, an external abort, an explicit call via a secure monitor call instruction (note para. [0018], [0035]: interrupt request; abort exceptions), and a direct write to a current program status register of the computing device (note para. [0014], [0033]: system registers storing security states information)

Regarding claim 7,  Almer teaches the apparatus of claim 1, wherein the first operating environment maintains an LTE communication interface (note para. [0082]: LTE communication engine)
Modified Adams et al- Almer  apparatus fails to teach expressly the apparatus wherein the first operating environment maintains a rich operating system.
However, Surdu teaches the apparatus wherein the first operating environment maintains a rich operating system (note para. [0043], [0044]: Rich OS running on a data partitions)
Surdu and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify  Adams et al- Almer  apparatus to include the features of wherein the first operating environment maintains a rich operating system since such arrangement would  provide users with an efficient mechanism for managing access  to a specific data partitions based on operating/ execution environment (note Surdu, para. [0043], [0044])
Regarding claim 16,  Almer teaches the computer-readable storage device of claim 15, wherein the first and second operating environments are partitioned by the SoC 
Modified Adams et al- Almer  apparatus  fails to teach expressly a secure monitor that manages the switches between the first operating environment and the second operating environment.
 However, Surdu teaches a secure monitor  (note para. [0018], [0035]: secure monitor) that manages the switches between the first operating environment and the second operating environment (note para. [0043], [0044]: switching between operating systems/ OS)
Surdu and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Almer apparatus   to further include the features of a secure monitor that manages the switches between the first operating environment and the second operating environment taught by Surdu reference since such arrangement would  provide users with an efficient mechanism for securely monitoring various applications running in  different data partitions/ execution mode  of a communication device (note Surdu; para. [0035], [0043])
Regarding claim 20, Almer teaches  the computer-readable storage device of claim 15, 
Modified Adams et al- Almer  apparatus fails to teach expressly the apparatus wherein the first operating environment maintains a rich operating system.
However, Surdu teaches the apparatus wherein the first operating environment maintains a rich operating system (note para. [0043], [0044]: Rich OS running on a data partitions)
Surdu and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Almer apparatus   to further include the features of wherein the first operating environment maintains a rich operating system since such arrangement would  provide users with an efficient mechanism for managing access  to a specific data partitions based on operating/ execution environment (note Surdu, para. [0043], [0044])

Claims  9-11 and 18 are rejected under 35 U.S.C. 103 as being obvious over Almer  in view of  Adams et al  further in view of US 2017/0251343 A1 (hereinafter Robbins et al)
Regarding claim 9, Almer teaches the  method of claim 8, further comprising encoding, by the first operating environment, the one or more audio messaging packets with an identification key for identifying one or more additional computing devices 
Modified Adams et al- Almer  method fails to teach expressly computing devices being associated with a common communication group.
However, Robbins et al teaches computing devices being associated with a common communication group (note para. [0005], [0043]: secure communication group associated with a  device)
Robbins et al and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to modify Almer apparatus   to further include the features of computing devices being associated with a common communication group in order to provide users with an alternative and suitable transmission mechanism depending on  different types of communication devices (note Robbins et al, para. [0005], [0043])
Regarding claim 10, it is rejected applying as same motivation and rationale applied above rejecting claim 9, furthermore, Almer teaches the method wherein the computing device, and each of the one or more additional computing devices associated with a common communication group (note para. [0090] –[0091]: cryptographic keys associated with the devices in a particular partition)
Modified Adams et al- Almer  method fails to teach expressly a common communication group, comprise a push-to-talk audio transmission attribute.
However, Robbins et al teaches a common communication group, comprise a push-to-talk audio transmission attribute (note para. [0043]: push-to-talk communication)
Regarding claim 11, Modified Adams et al- Almer  method fails to teach expressly wherein sending the one or more audio messaging packets to the remote management platform comprises generating, by the first operating environment, one or more HTTP chunks comprised of portions of the audio messaging packet.
However, Robbins et al teaches the method wherein sending the one or more audio messaging packets to the remote management platform comprises generating, by the first operating environment, one or more HTTP chunks comprised of portions of the audio messaging packet (note para. [0040] – [0042]: HTTP based streaming; para. [0044]: transferring audio content)
Robbins et al and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify  Adams et al- Almer  method to include the features of wherein sending the one or more audio messaging packets to the remote management platform comprises generating, by the first operating environment, one or more HTTP chunks comprised of portions of the audio messaging packet in order to provide users with a well-known and efficient protocol suitable for audio transmission (note Robbins et al, para. [0040])

Regarding claim 18, Almer teaches the computer-readable storage device of claim 15, wherein the audio messaging packet is encoded with an identification key that identifies the computing device 
Modified Adams et al- Almer  method fails to teach expressly computing device as being a member of a communication group comprising a plurality of computing devices.
However, Robbins et al teaches computing device as being a member of a communication group comprising a plurality of computing devices (note para. [0005], [0043]: secure communication group associated with a  device)
Robbins et al and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify  Adams et al- Almer  method to include the features of computing devices being associated with a common communication group in order to provide users with an alternative and suitable transmission mechanism depending on  different types of communication devices (note Robbins et al, para. [0005], [0043])

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Almer  in view of  Adams et al  further in view of US 2017/0295454 A1 (hereinafter Albrecht et al)
Regarding claim 14, Modified Adams et al- Almer  method fails to teach expressly  the method of claim 8, wherein the one or more audio messaging packets are Opus audio codec packets and wherein each Opus audio packet includes N audio data packet fragments.
 However, Albrecht et al teaches the method  wherein the one or more audio messaging packets are Opus audio codec packets and wherein each Opus audio packet includes N audio data packet fragments (note para. [0023], [0026]: Opus audio codec)
Albrecht et al and Almer are analogous art because they are from the same field of endeavor of efficiently managing messages/ applications  on a secure device. Therefore, before the filing of the claimed invention, it would have been obvious to a person of ordinary skill in art to further modify Adams et al- Almer  to further include the features of wherein the one or more audio messaging packets are Opus audio codec packets and wherein each Opus audio packet includes N audio data packet fragments in order to provide users with a suitable encoding/ assembling mechanism for audio packet transmission (note Albrecht et al, para. [0018])

           Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www. uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance /eTD-info-I.jsp.

Claims 1-20 of the instant application are rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-20 of the commonly owned US patent No. 10,887,290 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 10,887,290 B2 contains every element of claims 1-20 of the instant application and thus anticipate the claim of the instant application. Claims 1-20 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
This is a non-statutory obviousness type double patenting rejection. 

Allowable Subject Matter
Claims 2, 4, 6, 12, 13, 17 and 19  would be allowable if rewritten  (or if a terminal disclaimer filed) to overcome the obviousness type double patenting rejections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

               Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494